Title: To George Washington from Edward Hand, April 1783
From: Hand, Edward
To: Washington, George


                        
                             April 1783
                        
                        As the Militia of the United States if well regulated & under good government will at all times be
                            able to repel, or at least check the progress of any sudden invasion it will be altogether unnecessary to keep up a
                            standing Army in time of peace for that purpose, but there are other purposes for which I think it will be absolutely
                            necessary to retain a few regular troops in constant service. I mean for the protection of Public Magazines &
                            garrisoning frontier posts.
                        A Grand Magazine of Warlike stores, should always be kept at Westpoint, and another high up on Chesapeak Bay,
                            from which supplies might be speedily furnished to the extreme parts of the United States—perhaps subordinate Magazines at
                            convenient distances might also be necessary.
                        For the protection of Trade, and encouragement of Setlers when the Country shall be open’d to them—As well as
                            to ballance the force which the neighbouring powers will probably keep on foot on their frontiers—A post should be
                            established at the mouth of the St Croix river or Penobscot, one at the head of Connecticut river
                        one on Lake Champlain one at Swegatchi, or Oswego one at Niagara one at Detroit one at
                            Mitchillimakinac, or St Marys
                        one above Fort Charters on the Missisipi river to detach into the Country eastward one at the mouth of the
                            Ohio. one between the old Arkansas & Maget River opposite Lake Mitchigamias one on the Kazoo river near the
                            Spanish boundary one at the head of St Marys river and one at the mouth of the same—To Garrison the whole of these posts
                            presuming that the Indians will be our friends I demand no more than 1200 Infantry rank & file—201 Artillerists
                            including Noncommissioned and 86 Artificers in the whole 1487 Vizt.

                        
                            
                                 
                                
                                 
                                Infantry
                                 
                                Artillerist
                                 
                                Artificers
                            
                            
                                
                                For Westpoint
                                
                                150
                                
                                50
                                
                                12
                            
                            
                                
                                Chesapeak
                                
                                50
                                
                                25
                                
                                8
                            
                            
                                
                                St Croix or Penobscot
                                
                                100
                                
                                12
                                
                                5
                            
                            
                                
                                Head of Connectt river
                                
                                50
                                
                                6
                                
                                5
                            
                            
                                
                                Lake Champlain
                                
                                50
                                
                                12
                                
                                5
                            
                            
                                
                                Swegatchi or Oswego
                                
                                50
                                
                                6
                                
                                5
                            
                            
                                
                                Niagara
                                
                                100
                                
                                15
                                
                                5
                            
                            
                                
                                Detroit
                                
                                100
                                
                                15
                                
                                5
                            
                            
                                
                                Michillimakinac
                                
                                50
                                
                                6
                                
                                5
                            
                            
                                
                                Upper post on the 
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Missisipi with its
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Detachment
                                
                                150
                                
                                18
                                
                                6
                            
                            
                                
                                Mouth of the Ohio
                                
                                50
                                
                                6
                                
                                5
                            
                            
                                
                                Arkansas
                                
                                50
                                
                                6
                                
                                5
                            
                            
                                
                                Kazoo
                                
                                100
                                
                                6
                                
                                5
                            
                            
                                
                                Head of St Marys 
                                
                                50
                                
                                6
                                
                                5
                            
                            
                                
                                Mouth of—do 
                                
                                
                                    100
                                
                                
                                
                                    12
                                
                                
                                
                                    5
                                
                            
                            
                                
                                
                                
                                1200
                                
                                201.
                                
                                26
                            
                        

                        The Infantry I would form into two regiments of 500 rank & file each, and one battalion of 200 the
                            battalion to garrison the two Grand Magazines, one regiment the posts from St Croix to Michillimakinac inclusive, the
                            other from the upper post on the Missisipi to the mouth of St Mary inclusive—The whole to receive their
                            orders from a Genl officer.
                        Victualing the frontier posts will be the greatest expence and often attended with difficulty & sometimes
                            disappointment if the flour be transported from the interior Country—to lessen the expence &
                            remove every other difficulty—I would recomend the laying off a tract of land adjacent to each proportioned to the
                            strength of the Garrison, which the soldiers should be obliged to cultivate, the produce to be delivered to the Contractor
                            or Public Magazine and its value, at a moderate estimate, paid to the soldiers in necessaries—or money where necessaries
                            are not wanted—of which the Commanding officer should judge—by this means Bread for the Garrison and every kind of usefull
                            Vegitable would after the first year be furnished on the spot, on easy terms, the soldiers kept in constant repair by
                            their own industry & those who had families enabled to support them without putting the United States to the
                            expence of rations. The officer’s proportion of the farm would furnish them with vegitables, poultry, butter &
                            milk for their tables, and forage for their Cattle & horses.
                        The Cattle and tools of Husbandry necessary for working the Garrison farm once furnished by the United States
                            might be kept up at the expence of the Garrison—the same may be said of Seed grain.
                        It appears to me that after the men now engaged are discharged a very considerable reform may be made in the
                            soldiers pay & Cloathing—4 Dollars per month to the soldiers, 6 to the Drumers, fifers & Corporals and 8
                            to the serjeant would be ample pay—the pay of the Noncommissioned officers may be thought extravegant
                            but their number will be small—and is necessary to make them feel the importance of their station—If the soldier received
                            yearly a good ful coat, vest & breeches of good cloath, & shirts, one black Stock, 2 pr stockings, 2 pr of
                            shoes & an hat, all good in their kind—his pay would put it in his power to buy all other necessaries especially on
                            the plan I formerly proposed of paying the Army.
                        Blankets are not made an Article of the soldiers Clothing, as in time of peace the Barracks are supposed to be
                            supplied with Bedding.
                        In time of peace forage for riding horses or baggage Teams should be allowed on a march only. Tho the number
                            of troops kept on foot will be small, for regularity sake it will be necessary to keep up the principal staff Departments
                            As the persons holding those offices will not be wholly taken up by them—I presume their pensions need not be extravigant.
                        Baron Steuben having treated very fully on military schools I shall be silent on that head.
                        The Militia to make them really formidable should be governed by the same rules, and be on the same
                            establishment throughout the United States—they should be compleatly armed and Accoutred as directed by the regulations
                            for the order and Dicipline of the Army—the Arms & Accoutrements should be of the same size & quality—and
                            those of every regiment numbered & Branded to prevent impositions, the whole of a regiment should appear with
                            their Arms, Accoutriments, Amunition, Knapsacks, Havresacks, and Canteens for Inspection on the same day—or send them to
                            the parade if unable to attend themselves—once in six months the Governor of each state should have an exact state of the
                            Militia of the state, a Duplicate which should be sent to the War office for the information of Congress. It would be of
                            singular advantage if the officers & Noncommissioned officers who have acquired a competent knowledge of the
                            regular service were introduced into the Militia when it could be done without giving jealousy.
                        The Militia should be instructed generally in the cerimony of mounting Guards, the duties of officers and
                            soldiers on Guard, the manner of incamping—priming, loading, & firing by
                            word of command—indeed as far as practicable they should be made acquainted with the Manoeuvres and Evolutions usually
                            practiced by Armies in the field.
                        When assembled under Arms, strict subordination should be observed & every species of irregularity
                            made punishable on the spot—each state should always have in readiness a proportion of Camp equipage, intrenching tools,
                            Baggage & Amunition waggons—unless these articles were always to be had with convenience from the Continental
                            Magazines.
                        The Inlistment of soldiers for Magazine Guards & frontier posts should be for three years or longer,
                            but not all from the same period, that a magazine or post of consequence might not at any time be entrusted to an entire
                            set of recruits unacquainted with duty. Once in every year the discipline and oeconomy of each Garrison, the state of the
                            stores, Buildings and fortifications should be inspected by a person of experience & judgement & report
                            made to Congress Duplicates of which should be transmitted to the officer having the Genl
                            command.
                        The quantity of Fuel & Candles to be allowed to officers & soldiers should be regulated by
                            the season and Climate—the value of the proportion of fuel allowed might be paid to such persons as
                            supplied themselves.
                        Rum should not be considered as constituting part of the ration of provision—the ration might consist of
                            seven pounds of good flour or Nine pounds of Bread eight lbs. fresh Beef or Mutton, or six lbs. of fresh pork per man for
                            Seven days—when salt Beef or pork was issued Seven lbs. of the former or five and one fourth lbs. of the latter—Vinegar in
                            a considerable proportion should be allowed particularly in summer—each British soldier is allowed a Gill of salt for
                            every seven rations of fresh meat a Quart of small, malt, molasses, or spruce Beer should be daily allowed each soldier
                            when to be procured—If pulse or vegetables of any kind could be furnished the quantities of Bread
                            & Meat above proposed might be proportionately diminished—and when small Beer was not to be procured some other
                            usefull Article should be substituted—As at most of the frontier post it will be very practicable to procure large
                            quantities of Fish, A Compleat fishing apperatus should be provided at such places, as it may be servisable—Magazines of
                            fish laid in & issued to the troops in certain proportions in lieu of flesh.
                    